556 S.E.2d 292 (2001)
354 N.C. 571
In re the ESTATE OF Candice Leigh LUNSFORD, Deceased.
No. 362A01.
Supreme Court of North Carolina.
December 18, 2001.
Royster and Royster, by Stephen G. Royster and Michael D. Beal, Mount Airy, for petitioner-appellee Dawn Collins Bean.
Law Offices of Jonathan S. Dills, P.A., by Jonathan S. Dills and Daniel B. Anthony, Winston-Salem, for respondent-appellant Randy Keith Lunsford.

ORDER
The opinion of the Court of Appeals is vacated. This case is remanded to the Court of Appeals for further remand to the trial court for additional findings of fact as to (1) whether respondent Randy Lunsford abandoned Candice Leigh Lunsford; (2) if so, whether respondent Randy Lunsford resumed care and maintenance of Candice Leigh Lunsford at least one year prior to her death and continued the same until her death; and (3) whether respondent Randy Lunsford "substantially complied" with all orders of the trial court requiring contribution to the support of the child.
So ordered by the Court in Conference, this the 18th day of December, 2001.